UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JESSICA L. PARADISO,

                            Petitioner,

          -v-                                         9:16-CV-1458
                                                      (DNH/CFH)

SABINA KAPLAN, Superintendent,

                            Respondent.

--------------------------------

APPEARANCES:                                          OF COUNSEL:

JESSICA L. PARADISO
Petitioner
16-G-0266
Bedford Hills Correctional Facility
247 Harris Road
Bedford Hills, NY 10507


HON. LETITIA JAMES                                    ALYSON J. GILL, ESQ.
Attorney General for the State of New York            LISA E. FLEISCHMANN, ESQ.
Attorney for Respondent                               Ass't Attorneys General
120 Broadway
New York, NY 10271


DAVID N. HURD
United States District Judge

                                      DECISION and ORDER

          Petitioner Jessica L. Paradiso brought this petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. On May 13, 2019, the Honorable Christian F. Hummel, United

States Magistrate Judge, advised by Report-Recommendation that the petition be denied

and that no certificate of appealability be issued. Petitioner filed timely objections to the
Report-Recommendation. Respondent submitted a response in opposition to petitioner's

objections, and petitioner submitted a reply.

         Based upon a de novo review of the portions of the Report-Recommendation to

which petitioner objected, the Report-Recommendation is adopted in whole. See 28 U.S.C.

§ 636(b)(1); Rule 10, Rules Governing Section 2254 Cases.

         Therefore, it is

         ORDERED that

         1. The petition for a writ of habeas corpus is DENIED; and

         2. No Certificate of Appealability shall be issued.

         IT IS SO ORDERED.




Dated: July 3, 2019
       Utica, New York.




                                                -2-
